NO. 07-03-0056-CR
                                        07-03-0057-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                    JULY 15, 2004
                           ______________________________

                  SEAN KELLY FOSTER A/K/A SEAN KELLY JOSEPH;
                       JOSEPH SEAN FOSTER, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

        FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

           NO. 78161, 85290; HONORABLE CHARLES D. CARVER, JUDGE
                       _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and his

attorney both have signed the document stating that appellant withdraws his appeal. Tex. R. App.

P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   James T. Campbell
                                                       Justice
Do not publish.